Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 is entered.
2.	Claims 46, 50, 52-65 and 68-80 are all the claims for this application.
3.	Claims 47-49, 51 and 66-67 are cancelled, Claims 46, 50, 52, 54, 58-63, 73-74 and 76 are amended; and new Claims 77-80 are added in the Response of 11/2/2021. The subject matter of new Claims 77-80 is germane to the elected and examined subject matter so the claims are joined for examination.
4.	Claims 46, 50 and 52-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/2021.
5.	Applicant’s election of species for

    PNG
    media_image1.png
    231
    618
    media_image1.png
    Greyscale

in the reply filed on 2/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	Claims 58-65 and 68-80 are all the claims under examination.
7.	This Office Action contains new grounds for rejection. 

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
8.	“i)” The rejection of Claims 73-74 for reciting in once instance “a patient in need thereof” and in another instance “a subject in need thereof ” is withdrawn. 
	Applicants have amended Claim 73 to recite “a subject” for consistency throughout.
Double Patenting
9.	The provisional rejection of Claims 58-74 on the ground of nonstatutory double patenting as being unpatentable over claims 37-68 of copending Application No. 16/384,719 (US20190241669) is withdrawn. 

A search of 16/384,719 for the actual sequences for each of the sequences of SEQ ID NOS: 61-67 reveals that the specification does not teach of suggest the CDR domains much less does any one claimed sequence in the pending claim set of the application contain any one of the CDR domains.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	The rejection of Claims 58-65 and 68-80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  
	Claims 58-65, 68-72 and 75-80 are now drawn to a genus of BCMA-CAR-expressing engineered T-cell comprising at least one VH CDR sequence from the Markush group containing SEQ ID NOS: 61-63 and at least one VL CDR sequence from the Markush group containing SEQ ID NOS: 64-67. The functional requirement for the engineered T cell in generic Claim 58 is deleted. The BCMA-CAR-expressing engineered T-cell is drawn to the CD8α transmembrane domain having at least 90% sequence identity to SEQ ID NO: 6.
	Claims 73-74 are drawn to a genus of methods for treating multiple myeloma using the genus of BCMA-CAR T cell from Claim 58 in order to effectuate any kind and manner of immunotherapy in any subject, in vivo.

	a) Applicants appear to have misunderstood the outstanding grounds for rejection from the Office Action of 8/12/2021 to the extent that they did not respond to the following grounds for rejection.
	“a) Applicants provide a summary of the claimed subject matter on p.9  of the Response of 6/23/2021 and allege the specification as originally filed
discloses VH and VL regions from four different antibodies (BC50, BC30, C11D53, and C13F12-5), each of which is specific for BCMA. The specification provides the requisite structure for the claimed genus of BCMA-specific CARs in Tables 1-8, FIG. 2, as well as pp. 91-99. Additionally, the specification provides functional data for the BCMA CARs, as shown in FIGS. 3-6, that demonstrate their specificity and efficacy for targeting BCMA with respect to degranulation activity, IFNy release, and cytolytic activity.
	Response to Arguments 
	i) The claims are drawn to any CAR engineered into any T cell recognizing any species of BCMA protein whilst the examples in the specification (BC50, BC30, C11D53, and C13F12-5) are generated and tested against human BCAM protein-expressing cell lines. For example, the cell lines against which binding is screened on p. 87, lines 5-8, are all known in the art to be human:

    PNG
    media_image2.png
    99
    740
    media_image2.png
    Greyscale
. Thus and contrary to Applicants assertion, the claimed genus of anti-BCMA scfv for any CAR of the invention are not supported by the specification. Under the scope of the present invention, any anti-BCMA scfv can be specific, non-specific or cross-reactive in its binding to the genus of all known BCMA proteins. The scope of the claims exceeds what Applicants were shown to be in possession of at the time of filing.”

	Amending the claims to state that the BCMA protein recognized by the T cell engineered with the CAR is specific for human BCMA could overcome this aspect of the rejection. Applicants have not shown with any VH CDR1-3 and VL CDR1-3 CAR constructs much less constructs comprising at least one VH CDR and at least one VL CDR having the ability to bind to just any genus/species of BCMA protein. As will be addressed below, Applicants have not shown anything less than a full complement VHCDR1-3 and VLCDR1-3 to have any binding capacity in vitro or in vivo for the human BCMA protein.
	The rejection is maintained.
	
	b) Applicants allege in amending the generic Claims to recite the Markush group of sequences for each of the VHCDR1-3 and VLCDR1-3 of the anti-BCMA CAR- engineered T cell the requirements under written description are met.
	Response to Arguments
	Applicants only claim drawn to the biologically active anti-human BCMA constructs having proven VH/VL CDR sequences is Claim 76 for the BCMA-50 and the BCMA-30 constructs, respectively. Herein again, those data for clones meeting the structure/function correlation are substantiated in Example 2, Figure 3 and by Applicants own averment in the Response 6/23/2021 on p. 88 at lines 20-21 that the BC50 and BC30 derived CAR of the invention confer engineered T cell specificity and activity against BCMA expressing cancers cells. The comments of Applicants are of record evidence to the prosecution history.
	Instead, the most generic claims are now drawn to at least a single VH CDR domain and to at least a single VL CDR domain that are alleged to have the specific binding ability absent a showing by intrinsic and/or extrinsic evidence. In the present case, the ordinary artisan has to select from multiple different combinations of VHCDR1-3 and VLCDR1-3 from which to choose for VH CDR and VLCDR combinations. Any one (or more) CDR from the VL CDR set could be paired with any one (or more) CDR from the VH CDR set making the number of possible VH/VL CDR combinations incalculable. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. See Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979 (PTO 892 8/12/2021); MacCallum et al. (J. Mol. Biol. (1996) 262:732-745); De Pascalis et al. (The Journal of Immunology (2002) 169, 3076-3084); Casset et al. ((2003) BBRC 307, 198-205); Vajdos et al. ((2002) J. Mol. Biol. 320, 415-428); Holm et al ((2007) Mol. Immunol. 44: 1075-1084); Chen et al. (J. Mol. Bio. (1999) 293, 865-881); and Wu et al. (J. Mol. Biol. (1999) 294, 151-162). 
	Applicants have not demonstrated with a single working embodiment the existence of an operable BCMA CAR-engineered T cell comprising at least one and less than all three VH/VL CDRs that would effectuate the specific binding to the genus of all known-and-yet to be discovered BCMA proteins. Applicants have not demonstrated with a single working embodiment the existence of an operable BCMA CAR-engineered T cell comprising at least one and less than all three VH/VL CDRs that would effectuate treatment outcomes, in vitro and/or in vivo, for any form of multiple myeloma expressing the genus of all known-and-yet to be discovered BCMA proteins. Applicants have cited no reference art substantiating the use of less than the full complement of VH/VL CDR1-3 for a BCAM CAR construct-engineered T cells for in vivo methods of use. 
Applicants amendments amount to a wish to know under MPEP 2163 where the claims are drawn to partial structures for incomplete sets of VH/VL CDR1-3 and have not been shown to yield operative BCMA-CAR-engineered T cells. 

    PNG
    media_image3.png
    317
    792
    media_image3.png
    Greyscale

The rejection is maintained.

	
Applicants appear to have misunderstood the outstanding grounds for rejection from the Office Action of 8/12/2021 to the extent that they did not respond to the following grounds for rejection.
c) Claims 58 
The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”
Finally, an attached a copy of the slide presentation from the Biotechnology Chemical Pharmaceutical Customer Partnership meeting held on 9/17/2020 addresses the written description requirements for antibody structures. See in particular slide #8 regarding the requirements for antibody CDRs in claims of an open generic scope as herein claimed for the genus of all possible BCMA-CAR which are known and yet to be discovered.

	The variation encompassed by the at least one CDR selected from the respective Markush groups for each VH and VL domain of generic Claim 58 provides a variation that is incalculable as discussed above for the possible combinations of VH/VL CDR domains. New Claims 78-80 drawn to a percent variation do not define an amino acid residue and/or position falling within the corresponding CAR polypeptide sequence that is variant. The breadth of variation encompasses VH/VL domains inclusive of CDRs of generic Claim 58. The specification does not provide for a definition of “variation” as it pertains to the variant CAR sequences. The specification provides a definition for “identity’ at [0463] which does not define the location of variance for any given polypeptide. Hence, variation (or percent identity) is inclusive of the CDRs of generic Claim 58.	
	The breadth of VHCDR1-3 and VLCDR1-3 combinations much less the at least one CDR domain for each of the VH and the VL in Claim 58 and the percent variation for the polypeptides of Claims 78-80 is overlapping in principle with the recent decision from Juno Therapeutics, Inc. v. Kite Pharma, Inc. (Fed. Cir. 2021) on a CAR-T invention. The CAR-T in Juno was not defined by representative species nor common structural features of the claimed scFv genus to identify which scFvs would function as claimed," because:
“[T]he claims cover an enormous number (millions of billions) of scFv candidates, only a fraction of which satisfy the functional binding limitation for any given target, and that the written description does not meet the written description requirement for this functional binding limitation [and] the scFv field is unpredictable since an scFv's binding ability depends on a variety of factors.”
	As already explicated by the Office, the specification is deficient in its disclosure being limited to two (2) examples of the expansive species covered by the instant claims. Applicants arguments are invalid because there is no limit as to the particular CDR combination encompassed by Claim 59 nor by the location/ residue number for the percent variation of Claims 78-80. The application should demonstrate to a skilled artisan that the inventors possessed and disclosed in their filing the particular species of CAR scFvs that would bind to a representative number of BCMA proteins (any genus/species of protein as in the present case) as discussed herein above, and which they have not done.
	Juno stating in part: “The situation with all antibody-related claims… is that there are sufficiently large combinatorial universes of species that only a vanishingly small number of them are (or practically can be) disclosed in a specification,...”
	The rejection is maintained.

Scope of Enablement
11.	The rejection of Claims 58-65 and 68-80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained.
The specification does not provide enablement for making and using a genus of anti-BCMA CAR- expressing T cell (Claims 58-65, 68-72 and 75-80) much less for use in a method for treating any MM in any subject, in vivo, in order to provide any manner of treatment effect (Claims 73-74).  
a) Applicants allege Claim 58 has been amended and that the working examples along with the skill of art would allow the making and using of the invention.
Response to Arguments
Claims 58-65 and 68-80 are enabled for making the two BCMA CAR prototypes, BC30 and BC50, shown as having in vitro binding activity, but the inquiry is pivoted towards the absence of in vivo data for either of the BCMA-CAR clones. In addition, the entire specification is bereft of data showing the use of a single CDR domain for the extracellular ligand binding domain (or fewer than the VH/VL CDR1-3 from either clone) as having specific binding and therapeutic activity, in vivo. The amount of experimentation required to select other CDR domains that are not represented by the Markush group of sequences when less than all three of the CDRs are chosen for any given VH or VL domain would be unduly burdensome. Here, the ordinary artisan would need to screen incalculable other CDR domains in any given construct to identify which CDRs would provide operative embodiments in combination with the “at least one” CDR selected from the Markush group for assembly and screening of the construct as a whole.
Applicants rely on Attorney arguments which are not substantiated by intrinsic or extrinsic evidence showing that in vivo use of BCAM-CAR, modified T cell much less the B30 and B50 clones provides therapeutic benefit to MM patients including humans. The search of the Examples 2-3 in the specification covering the pages cited by Applicants would re-inforce the position of the Office in that there is NO showing of in vivo data. It is incomprehensible how assays performed in 96 well plates could possibly be construed as in vivo experimentation. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
Herein again, there is no acknowledgement of the BCMA-expressing cancer cells being of human origin, i.e., that the BCMA CARs of the invention are specific for human BCAM protein. Applicants have shown that the use of just any anti-BCMA scfv-CAR construct is anything but predictable in their own hands with their own prototypes. The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).

Applicants have not responded to the grounds for rejection excerpted below, thus their response is incomplete.
“Unpredictability/ Undue Experimentation
The specification provides no direction or guidance regarding how to make and express the genus of variants for the anti-BCMA CAR from any T cell; whether those T cells continue to express the anti-BCMA CAR polypeptide in vivo following administration; whether the level of expression for the anti-BCMA CAR polypeptide on those T cells administered and the amount of engineered T cells required to be administered is sufficient be therapeutic as allogeneic moiety much less against the BCMA-expressing multiple myeloma. Other caveats to consider are discussed herein:
Ormhoj et al. (Curr Hematol Malig Rep; published online: 2/23/2017; IDS 2/17/2021) discusses the overview and the relevance of BCMA CAR in four (4) clinical trials on pp. 4-5:
“Overall, BCMA as antigen target for CAR T-based immunotherapy seems promising with various clinical outcomes reflecting the various CAR construct designs, dose, and baseline disease burden. Further studies are warranted, to determine the best BCMA-CAR design for treatment of MM [35].”

Garcia-Guerrero et al (Front Immunol. 2020 Jun 5;11:1128. doi: 10.3389/fimmu. 2020.01128. eCollection 2020; PTO 892) teaches:
“Currently, several antigen targets, including CD138, CD19, immunoglobulin kappa (Ig-Kappa) and B-cell maturation antigen (BCMA), are being used in clinical trials to treat myeloma patients. Some of these trials have shown promising results, especially in terms of response rates. However, the absence of a plateau is observed in most studies which correlates with the absence of durable remissions. Therefore, several potential limitations such as lack of effectiveness, off-tumor toxicities, and antigen loss or interference with soluble proteins could hamper the efficacy of CAR T-cells in myeloma.””

Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  
The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 58-64 and 68-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 58-65 and 68-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the T cell used as the source for transfecting the BCMA CAR construct being itself allogeneic as prior to any subsequent genetic engineering.  It is also unclear how an engineered T cell can be obtained from an allogeneic donor (see Claims 64-65) when the steps for engineering are seemingly performed after the isolation of the allogeneic T cell from the donor.
b) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 60 recites the broad recitation “immune check point gene”, and the claim also recites “PD-1” (gene) and “CTLA-4” (gene) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
c) Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the linker region in association with the BCMA CAR construct and an anti-CD20 mAb which recognizes the linker. It not clear or definite what the role or association of the anti-CD20 antibody is to the BCMA CAR-engineered T cell as a whole and whether the anti-CD20 is intended to be co-expressed by the same or a different T cell or is unrelated altogether from the CAR-T complex.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 78-80 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims correspond to the following structures but having at least 90% amino acid sequence identity to the corresponding VH/VL domains inclusive of the CDRs:
Claim 78: BC50-1 CAR (SEQ ID NO 112 and 12)/ BC30-1 CAR (SEQ ID NO: 13 and 14);
Claim 79: BC50-3 (SEQ ID NO 11 and 12)/ BC30-3 (SEQ ID NO 13 and 14); and
Claim 80: BC50-5 (SEQ ID NO 11 and 12)/ BC30-5 (SEQ ID NO 13/14).  
Amended Claim 58 is drawn to the CDRs of SEQ ID NOS: 61-63 for the VH domain and SEQ ID NOS: 64-65 and 66 or 67. The percent variation for each of claims 78-80 is broadening for the potential variation occurring within any one of the CRDs inherent to the VH/VL domains, and thus the claims are broadening over what is claimed for the fixed VH/VL CDR1-3 of generic Claim 58.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
14.	No claims are allowed.
15.	The following application is found to be materially relevant to the instant claims:
	US 20190375838 (Applicant: Dragonfly; filed 2/10/2017) is not effective prior art because of its later filing date, however, the reference teaches the same sequences corresponding to those for the VH/VL CDRs of the instant claim set and for use in a BCMA CAR-T construct as shown in Table 2 for “Clone 1”.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643